Exhibit 4.1 SHAREHOLDER RIGHTS PLAN AGREEMENT Dated as of July 1, 2010 BETWEEN LIONS GATE ENTERTAINMENT CORP. - and - CIBC MELLON TRUST COMPANY as Rights Agent - 1 - TABLE OF CONTENTS ARTICLE 1 INTERPRETATION 2 1.1 Certain Definitions. 2 1.2 Percentage of Voting Shares Beneficially Owned. 14 1.3 Currency. 14 1.4 Number and Gender 14 1.5 Descriptive Headings and References. 14 1.6 Acting Jointly or in Concert 15 ARTICLE 2 THE RIGHTS. 15 2.1 Evidence of Holdings of Rights. 15 2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights. 16 2.3 Adjustments to Exercise Price; Number of Rights. 18 2.4 Date on Which Exercise is Effective. 21 2.5 Execution, Authentication, Delivery and Dating of Rights Certificates. 21 2.6 Registration, Registration of Transfer and Exchange. 22 2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates. 22 2.8 Persons Deemed Owners. 23 2.9 Delivery and Cancellation of Certificates. 23 2.10 Agreement of Rights Holders. 23 ARTICLE 3 ADJUSTMENTS TO THE RIGHTS IN THE EVENT OF A FLIP-IN EVENT 24 3.1 Flip-in Event 24 ARTICLE 4 THE RIGHTS AGENT 26 4.1 General 26 4.2 Merger or Consolidation or Change of Name of Rights Agent 26 4.3 Duties of Rights Agent 27 4.4 Change of Rights Agent 28 ARTICLE 5 MISCELLANEOUS. 29 5.1 Redemption of Rights. 29 5.2 Waiver of Flip-In Events. 30 5.3 Expiration. 31 5.4 Issuance of New Rights Certificates. 31 5.5 Supplements and Amendments. 31 5.6 Fractional Rights and Fractional Shares. 33 5.7 Rights of Action. 33 5.8 Holder of Rights Not Deemed a Shareholder 33 5.9 Notice of Proposed Actions. 33 5.10 Notices. 34 5.11 Costs of Enforcement 34 5.12 Successors. 35 5.13 Benefits of this Agreement 35 5.14 Governing Law 35 5.15 Severability. 35 5.16 Determinations and Actions by the Board of Directors. 35 5.17 Regulatory Approvals. 35 5.18 Declaration as to Non-Canadian Holders. 35 5.19 Effective Time. 36 5.20 Time of the Essence. 36 5.21 Counterparts. 36 - 2 - SHAREHOLDER RIGHTS PLAN AGREEMENT SHAREHOLDER RIGHTS PLAN AGREEMENT dated as of July 1, 2010, between LIONS GATE ENTERTAINMENT CORP., a corporation existing under laws of British Columbia, (the “Corporation”), and CIBC MELLON TRUST COMPANY, a trust company existing under the laws of Canada, as rights agent (the “Rights Agent”, which term shall include any successor Rights Agent hereunder).
